Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Allowance is in response to the claims filed 2/11/2021 and the terminal disclaimer filed 3/11/2021.  Claims 1, 2, 4-12, and 14-20 are pending. Claims 1 and 11 have been amended in the filing of 2/11/2021.  Claims 1 (a method) and 11 (a machined) are independent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks, filed 2/11/2021, are persuasive.  Cooper et al., “Internet X.509 Public Key Infrastructure Certificate and Certificate Revocation List (CRL) Profile”, in view of Cooper et al., “Internet X.509 Public Key Infrastructure: Certification Path Building”, hereafter Cooper2, and Pahl et al., US 2015/0288514, does not additionally disclose “a signature based on the identifier field and not based on the data field”.
An updated search was performed but did not find further references that alone or in combination with those previously made of record would anticipate or reasonably render obvious the combination of features set forth in claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, particularly:
Gajjala et al., US 7,873,831, discloses signing portions of a message and excluding other portions from a signature. 
Lloyd et al., US 2016/0315777, discloses a system for updating verification information in a certificate.
Kumagai et al., US 2005/0081037, discloses a certificate path validation acceleration system where known good paths are stored in a database and updated based on authority certificate expiration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL W CHAO/Examiner, Art Unit 2492